Citation Nr: 1141091	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for degenerative disc disease at L5-S1.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty September 1998 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Fort Harrison, Montana Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before a Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence in July 2011.  However, she waived RO consideration of the newly submitted evidence.  

Based upon when the appeal started, the pleadings, testimony and clarification of the issue at the hearing, the issue is limited to restoration of a 20 percent evaluation.  Since the testimony reflected disability consistent with a 20 percent evaluation, an increased rating issue is not raised by the record.


FINDING OF FACT

Degenerative disc disease at L5-S1 has not significantly improved.  


CONCLUSION OF LAW

The criteria for restoration of a 20 percent disability rating for degenerative disc disease at L5-S1 have been met.  38 U.S.C.A. § 1155, 5107, 5112(b)(6) (West 2002 and Supp 2010); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5327 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in December 2007.  Thus, VA's duty to notify in this case has been satisfied.  Moreover, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (not a hearing officer) in July 2011.  At the start of the hearing, the VLJ clarified the issue on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran  has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings and a diagnosis. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The AOJ has assigned a staged rating.  We disagree.  As the evidence shows that the Veteran's disability has not significantly changed, we find that a uniform rating is warranted.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The Veteran's degenerative disc disease L5-S1 is rated under DC 5237.  Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Analysis

The Veteran has appealed the reduction of degenerative disc disease at L5-S1 from 20 percent to 10 percent, effective August 1, 2008.  In this case, the Veteran was assigned a 20 percent rating for her disability, effective November 17, 2004.  

In the July 2007 VA examination, the Veteran reported constant pain and a worsening of her disability.  Her gait was even and posture erect.  She sat with unease during the interview and had frequent position changes for comfort.  Examination revealed, after three repetitions, forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, and left and right lateral rotation to 10 degrees.  There was evidence of pain with motion at the above noted degrees as evidenced by facial grimace and comment by the Veteran.  However, there was no objective (or clinical) evidence to show any additional functional loss of range of motion due to pain, etc., beyond the measured and reported ranges.  The examiner related that Veteran made verbal comment without objective evidence of pain with flexion and extension.  The examiner also stated that the Veteran could bend over without hesitation, guarding of movement or complaints of pain to pick up an item off a floor spontaneously.  

Radiology reports were negative.  There was no clinical evidence of muscle spasm, guarding severe enough to result in an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  There was also no clinical evidence of additional limited joint function with repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  Negative lumbar spine was diagnosed.  

In December 2007, the RO informed the Veteran that review of her medical records showed improvement in her degenerative disc disease at L5-S1.  The RO informed the Veteran of the proposed reduction in her evaluation from 20 to 10 percent.  The Veteran was also informed that she could submit medical evidence to show that the change should not be made and that she could have a hearing if she so desired.  

A physical therapy record of January 2008 noted that there was approximately 75 percent of flexion with pain on the right and decreased concavity of the spine on the right with right side bending.  An assessment of lower back pain with some radiculopathy was assessed in January 2008.  In the February 2008 RO hearing, the Veteran reported that her condition had worsened since 2005.  She related that her July 2007 VA examination was inadequate and was at most 25 minutes.  She related that while she could touch her toes due to pain.  

In an April 2008 rating decision, the Veteran's disability was reduced from 20 to 10 percent disabling, effective August 1, 2008, the first day of the month following the day which occurred 60 days after the date of the letter notifying the Veteran of the decision.  

The Veteran was afforded another VA examination in December 2008.  During this examination, she reported a worsening of her service connected disability.  She complained of stiffness, occasional limping on the right leg and constant pain located in the right buttock.  She reported radicular pain down the right leg to the great and first digits.  She denied bowel and/or bladder complaints.  She reported falling last winter because of a weak back.  Examination revealed her gait was even and posture erect.  Forward flexion was to 90 degrees with objective evidence of pain at 60 degrees.  Extension was to 30 degrees, left and right lateral flexion was to 20 degrees, and left and right lateral rotation was to 30 degrees.  There was no objective (or clinical) evidence of any additional functional loss of range of motion due to pain, etc., beyond the measured and reported ranges.  There was no clinical evidence of postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the back.  There was no clinical evidence of additional limited joint function with repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.  

Degenerative disc disease with secondary radiculopathy to the right lower extremity of the lumbar spine was assessed.  The VA examiner related that there was clinical evidence indicating decreased range of motion, objective evidence of painful motion, tenderness to palpation along the paraspinous muscle left side, tenderness to palpation over the right sciatic nerve, evidence of radicular pain to the right lower extremity and evidence of muscle spasm.  

In March 2009, the Veteran reported low back pain worse in the mornings and numbness into the buttocks/legs especially with sitting.  Examination revealed flexion to 60 degrees, extension to 10 degrees and lateral flexion to 10 degrees bilaterally.  There was no evidence of muscle spasms.  Motor strength was 5/5 bilaterally.  Chronic low back pain, deconditioned, was assessed.  

The Veteran reported that she continued to experience increasing back pain in September 2009.  

The Veteran was afforded a VA examination in December 2009.  The Veteran was reported to be quite flexible.  She could change position, dress and undress, take her shoes off and put them back on, and climb up and down from the examination table.  Examination revealed flexion to 90 degrees with pain beyond 60 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, and left and right lateral rotation to 20 degrees.  There was no objective evidence of fatigue, spasms, weakness, or lack of endurance following repetitive use.  She complained of localized tenderness on palpation of the lower back.  There was no guarding and spinal contour was normal.  There was no objective (or clinical) evidence to show any additional functional loss of range of motion due to pain, fatigue, weakness, or lack endurance following repetitive use.  The examiner related that the Veteran had slightly decreased range of motion in the lumbar spine and pain with forward flexion.  X-rays were normal.  There was no evidence of increased functional disability.  

In the July 2011 hearing, the Veteran indicated that her lumbar range of motion was limited to around 50/55 degrees due to pain.  


Due Process

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The regulations provide that the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested or the Veteran requests a predetermination hearing but fails to appear without good cause and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Here, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 20 to 10 percent for degenerative disc disease at L5-S1 have been met.  In this regard, the Veteran was notified of a proposed reduction in December 2007.  At that time, she was given notice that she could submit additional evidence, obtain a personal hearing and/or representation.  She was also given time to respond.  

Restoration

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The United States Court of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. App. 413 (1993), has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  Section 3.344(c) requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.   

Here, we find that the examination which served as the basis for the reduction was inadequate and that even if there were improvement, the change in functional impairment did not warrant a reduction in evaluation.

The rating decision that granted the 20 percent evaluation was primarily based upon a VA examination disclosing flexion limited to 50 degrees.  The fact that functional limitation of flexion is now limited to 60 degrees does not warrant a reduction.

The Board's review of the evidence reveals that there has not been a significant improvement in the disability and thus restoration is warranted.  In this regard, although examination in July 2007 revealed flexion to 90 degrees, the examination did not indicate at which degree the Veteran experienced pain with range of motion.  However, examination in December 2008 revealed forward flexion was to 90 degrees but with objective evidence of pain at 60 degrees.  Examination in March 2009 also revealed flexion to 60 degrees and examination in December 2009 revealed flexion to 90 degrees with pain beyond 60 degrees.  Clearly, VA must consider the functional impairment due to pain.  

When the Veteran was examined in March 2005 combined thoracolumbar forward flexion was shown to be 50/70, side bending 30/30, rotation 30/30 and extension 30/30.  We find that the March 2005 examination is more consistent with the examinations conducted in December 2008, March 2009 and December 2009 than the examination in July 2007.  We recognize the findings of the July 2007 examination but find that the examination is not adequate as it does not indicate where painful motion begins.  The latter examinations and testimony show forward flexion of the lumbar spine is functionally limited to 60 degrees.  Since the functional range of flexion is not greater than 60 degrees, the 20 percent evaluation must be restored.  

We also note that the appellant has presented credible testimony and that the range of motion described by the representative merely confirms the observations of the examiners.  Lastly, whether the functional limitation of flexion is 50 or 55 or 60 degrees, the same 20 percent evaluation is assignable.

In sum, prior to the proposed rating reduction the evidence showed forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, we find that the evidence continues to show the same.  In order for a rating reduction to be made, improvement of the rated disability must be demonstrated.  Based on a review of the evidence of record, the Board is unconvinced that the Veteran's symptomatology has improved.  Accordingly, a 20 percent evaluation is restored.


ORDER

Restoration of a 20 percent evaluation for degenerative disc disease L5-S1 is granted.  



______________________________________________
H. N SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


